DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10 is/are rejected under 35 U.S.C. 102 as being anticipated by Nakamura (U.S. 5711604).
Nakamura discloses in Fig. 1 an apparatus comprising:
a testing device comprising a chamber 1, the chamber having an inner surface and
an outer surface,
a sample holder 3r is arranged in the chamber,
a temperature sensor 4r having a sensing portion, wherein the sensing portion is
arranged adjacent to the sample holder, and
a heater band  21 that is (a) arranged on the outer surface or the inner surface of
the chamber, and (b) in contact with at least 70 % (almost 100 %) of a circumference of the chamber; and
a controller 23 in communication with at least one of the temperature sensor and the

For claim 2: the heater band is in contact with 100 % of a circumference of the chamber, Fig. 1.
For claim 3: the heater band 21 is arranged on the outer surface of the chamber, and the outer surface of the chamber has a top portion, a middle portion, and a
bottom portion, and the heater band is in contact with the middle portion of the outer
surface, Fig. 1.
For claim 4: the sample holder 3r is substantially equidistant from a top and a bottom
of the chamber.
For claim 9: the apparatus further comprises a bin/ container 6, wherein at least
one of the testing device is arranged in the bin, Fig. 1.
For claim 10: the method steps will be met during the normal operation of the device stated above.
          Claims 11 is/are rejected under 35 U.S.C. 102 as being anticipated by Wu (U.S. 20110007775/ U.S. 8926172).
For claim 11: Wu discloses in Fig. 1 an apparatus comprising:
a testing device comprising a chamber 100 having a top portion and a bottom portion,
a sample holder 20 arranged in the chamber,
a temperature sensor 60  having a sensing portion, wherein the sensing portion is
arranged adjacent to the sample holder, Fig. 1,
a heater 160 arranged at the bottom portion of the chamber, and
a heat shield (chamber material thickness) 130, wherein at least a portion of the heat shield is arranged between the heater 160 and the sample holder 20; and
.
           Claims 1-6, 9-10 is/are rejected under 35 U.S.C. 102 as being anticipated by Biltonen et al. (U.S. 4255961) [hereinafter Biltonen].
For claims 1-2: Biltonen discloses n apparatus comprising:
a testing device comprising a chamber 28, the chamber having an inner surface and
an outer surface,
a sample holder/ cell 10 arranged in the chamber,
a temperature sensor/ thermopile 18 having a sensing portion, wherein the sensing portion is arranged adjacent to the sample holder, and
a heater band that is arranged on the outer surface or the inner surface of
the chamber, Fig. 1a, and in contact with at least 70 % (100 %)of a circumference of the chamber; and a controller 156, 170 in communication with at least one of the temperature sensor and the heater band.
For claim 3: the chamber has a bottom portion, a top portion and a middle portion, while the heater is in contact with the middle portion of the chamber, Fig. 1a.
For claim 4: the holder is equidistant from the top and the bottom of the chamber.
For claims 5-6: the cross-section is circular.
For claim 9: the apparatus has a bin 8 wherein the testing device is located in the bin.
For claim 10: the method steps will be met during the normal operation of the device stated above.
         Claim 11 is/are rejected under 35 U.S.C. 102 as being anticipated by Biltonen et al. (U.S. 4255961) [hereinafter Biltonen.
For claim 11: Biltonen discloses in Figs. 1a, 5 an apparatus comprising a testing device comprising a chamber made of an isothermal shield 20, a sample holder within the chamber, the temperature sensor  18 adjacent to the sample holder 10, a heater arranged at the bottom of the chamber 20, and another heater is arranged in the middle portion of the chamber, Fig. 5, a heat shield 20 wherein at least a portion of the heat shield 20 is arranged between the heater and the holder, Fig. 1a, 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) in view of Johnson (U.S. 4350446). 
Nakamura discloses the device as stated above.
Nakamura does not explicitly teach the limitations of claims 5-6.
For claims 5, 6: Johnson discloses in Figs. 1, 2 an apparatus, wherein a chamber has a cross-sectional shape that is non-polygonal, but circular.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to have the chamber of a circular cross-section, so as to have the proper symmetrical heat distribution without overheating.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604). 
Nakamura discloses the device as stated above.
Nakamura does not explicitly teach the limitations of claim 7.
Official Notice is taken with respect to claim 7: the use of the particular material, i.e., aluminum, for the chamber, absent any criticality, is only considered to be the “optimum” material that a person having ordinary skill in the art at the time the invention was made using routine experimentation would have found obvious to provide for the chamber of the Prior Art, since it has been held to be a matter of obvious design choice and within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the invention. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to use aluminum for the chamber, since it is very well known that aluminum would be able to control the proper heating of the chamber.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) in view of Marcus et al. (U.S. 5335993).
Nakamura discloses the device as stated above.
Nakamura does not explicitly teach the limitations of claim 8.
Marcus discloses a device in the field of applicant’s endeavor and teaches a fixed or removable lid 122 with an opening 118. It is considered that, if needed, the opening would accommodate to a temperature sensor to be inserted.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples.
            Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (U.S. 20110007775/ U.S. 8926172) in view of Johnson (U.S. 4350446).
Wu discloses the device as stated above.
Wu does not explicitly teach the limitations of claim 13.
For claim 13: Johnson teaches a lid/ cover/ cap 14, Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples and devices.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Danley et al. (U.S. 5842788) [hereinafter Danley].
Wu discloses the device as stated above.
Wu does not explicitly teach and RTD of claim 15.
For claim 15: Nakamura does not explicitly teach an RTD.
Danley discloses a testing apparatus wherein a temperature sensor is an RTD (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to replace the temperature sensor of Wu with an RTD, because both of them are alternate types of temperature sensors which will perform the same function if one is replaced with another.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) in view of Wu.
Nakamura discloses an apparatus comprising:
a testing device comprising a chamber 1 having a top portion and a bottom portion,
a sample holder 20 arranged in the chamber,
a temperature sensor 4r having a sensing portion, wherein the sensing portion is
arranged adjacent to the sample holder 3r, Fig. 1,
a heater 21 arranged at the middle portion of the chamber, and
A heat shield (chamber material thickness, wherein at least a portion of the heat shield is arranged between the heater 21 and the sample holder 3r; and
a controller/ computer 23 in communication with at least one of the temperature sensor and the heater.
Nakamura does not explicitly teach a heater on the bottom of the chamber.
Wu teaches in Fig. 1 a heater on the bottom of the chamber.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to add a heater to the bottom of the chamber, so as to provide a better heat distribution to surround the sample, in order to provide more accurate thermal condition and, thus, temperature control and measurement.
         Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and  Wu, as applied to claims above, and further in view of De Winter (U.S. 3266307).
Nakamura and Wu disclose the device as stated above.
They do not explicitly teach the limitations of claim 12.
For claim 12: De Winter teaches the heat shield 27 (Fig. 1) constituting a reservoir/ space in which the bottom heater 16 (Fig. 2) is arranged, and a (horizontal) plate that is arranged between the heater and the sample holder.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a reservoir/ space for the heater, to properly control the heat path to the sample.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) and Wu, as applied to claims above, and further in view of Johnson (U.S. 4350446).
Nakamura and Wu disclose the device as stated above.
They do not explicitly teach the limitations of claim 13.
For claim 13: Johnson teaches a lid/ cover/ cap 14, Fig. 1.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples and devices.
Claims 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) and Wu, as applied to claims above, and further in view of Marcus et al. (U.S. 5335993) [hereinafter Marcus].
Nakamura and Wu disclose the device as stated above.
They do not explicitly teach the limitations of claims 13, 14, 16.
For claim 13, 14: Nakamura does not explicitly teach the limitations of claims 13, 14.
Marcus discloses a device in the field of applicant’s endeavor and teaches a fixed or removable lid 122 with an opening 118. It is considered that, if needed, the opening would accommodate to a temperature sensor to be inserted.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a lid/ cover as a top wall of the chamber, so as to provide a point of insertion of the samples and devices.
For claim 16: Markus teaches a sample holder 116 having two points of attachment to the chamber.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date so as to have two/ more points of attachment of the sample within the chamber, so as to make sure that the sample is symmetrically position, thus, the proper amount of heat is provided to the sample.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) and Wu, as applied to claims above, and further in view of Danley et al. (U.S. 5842788) [hereinafter Danley].
Nakamura and Wu disclose the device as stated above.
They do not explicitly teach the limitations of claim 15.
For claim 15: Nakamura does not explicitly teach an RTD.
Danley discloses a testing apparatus wherein a temperature sensor is an RTD (Abstract).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to replace the temperature sensor of Nakamura and Wu with an RTD, because both of them are alternate types of temperature sensors which will perform the same function if one is replaced with another.
       Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. 5711604) and Wu.
Nakamura and Wu disclose the device as stated above.
They do not explicitly teach the limitations of claim 17.
Official Notice is taken with respect to claim 17: having a plurality/ two testing devices, absent any criticality, is only considered to be an obvious modification of the apparatus disclosed by Prior Art. While the addition of another/ second testing device to the concept of Nakamura and Wu undoubtedly makes the invention more useful with another/ second testing device, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have two testing devices, so as to enable the operator to perform two teats at the same time, as very well known in the art.
       Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biltonen.
Biltonen discloses the device as stated above.
They do not explicitly teach the limitations of claim 17.
Official Notice is taken with respect to claim 17:  having a plurality/ two testing devices, absent any criticality, is only considered to be an obvious modification of the apparatus disclosed by Prior Art. While the addition of another/ second testing device to the concept of Wu undoubtedly makes the invention more useful with another/ second testing device, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have two testing devices, so as to enable the operator to perform two teats at the same time, as very well known in the art.
              Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu.
Wu discloses the device as stated above.
They do not explicitly teach the limitations of claim 17.
Official Notice is taken with respect to claim 17:  having a plurality/ two testing devices, absent any criticality, is only considered to be an obvious modification of the apparatus disclosed by Prior Art. While the addition of another/ second testing device to the concept of Wu undoubtedly makes the invention more useful with another/ second testing device, it is not the type of innovation for which a patent monopoly is to be granted. See In re St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977). 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have two testing devices, so as to enable the operator to perform two teats at the same time, as very well known in the art.

Allowable Subject Matter
Claims 12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clark (U.S. 1447100)  discloses a calorimeter/ testing apparatus comprising a removable cover, the cover has an opening for insertion of a thermometer, Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             August 11, 2021